Per Curiam.
It has been conclusively established that the respondent has been guilty of the practice of accepting retainers, signed in blank, from two laymen whom he knew as “ runners ” engaged in the business of soliciting negligence cases for attorneys, and that he, either before or after the settlement or other disposition of said cases, paid money to the “ runners ” as compensation for said retainers. The respondent confessedly accepted thirteen such retainers, twelve of which were accepted between May, 1935, and September, 1936.
He should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent disbarred.